DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment dated 11/09/2020 has been received and entered.  By the amendment, claims 21-26 are now pending in the application.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/129,331, filed on 09/12/2018.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 recites the limitation "the third edge" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al., US 2011/0149201, in view of Asaoka et al., US 2012/0002142.
Regarding claim 21, Powell et al. figure 2 discloses a display device 100 comprising:
. a first substrate 15(19) comprising a conductive line 22 including a first side surface (e.g. upper side) and a second side surface (e.g., lower side)
. a second substrate 15 (see [0040]) 
. a polymer dispersed liquid crystal layer (PDLC)(see [0042])
. a light-emitting element 10 opposed to an end portion of at least one of the first substrate and the second substrate and closing to the first side surface(see fig. 2). 
Powell et al., however, do not explicitly a light-shielding layer is located above at least the first side surface of the conductive line.  Asaoka et al. disclose a PDLC device 50a having a light-shielding layer 21a opposed to a first substrate 10a and located above the conductive line 16 (see fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a light shielding layer over a conductive line, as shown by Asaoka et al. to reduce light leakage in the vicinity of display lines (see [0006]).
Re claim 22, the modification to Powell et al. would result the conductive line includes a first edge and a second edge on a side opposite to the first edge, the first edge is closer to the light-emitting element than the second edge, the light-shielding layer includes a fifth edge closer to the light-emitting element than the first edge, and a sixth edge on a side opposite to the third edge, and a third width between the first edge and the fifth edge is larger than or equal to a fourth width between the second edge and the sixth edge.
Re claim 23, the modification to Powell et al. would result the conductive line includes a first edge and a second edge on a side opposite to the first edge, the first edge is closer to the light-emitting element than the second edge, and the light-shielding layer includes a fifth edge closer to the light-emitting element than the first edge, and a sixth edge located just above the second edge.
Re claim 24, the modification would result the conductive line includes a first edge, a second edge on a side opposite to the first edge and an upper surface between the first edge and the second edge. the first edge is closer to the light-emitting element than the second edge, and the light-shielding layer includes a third edge closer to the light-emitting element than the first edge, and a sixth edge closer to the light-emitting element than the second edge.

Allowable Subject Matter
Claims 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297.  The examiner can normally be reached on 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871